Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-10, 12-14, and 16-19 are pending, claims 11 and 15 are cancelled, and claims 1 ad 1n6 are amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-10, 12-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser (U.S. 2017/0321636) in view of Jaegle (U.S. 20150204275 and Bormann (U.S. 2015/0332833).

a housing (figure 1, #3) having a fluid inlet (figure 1, fluid inlet above the arrow B) and a fluid outlet (figure 1, the outlet at #5 joined by a fluid path (figure 1, fluid path from B to 5) extending from the fluid inlet to the fluid outlet (figure 1) ;
a needle (figure 1, #2) within the housing to move along a longitudinal axis (figure 1, X) of the valve assembly;
a first valve seat (figure 1, at #4);
a first valve closing part (figure 1, the part of #2 which is against #4) movable by the needle between a first closed position (seen in figure 1) where the first valve closing part is in contact with the first valve seat for closing the fluid path (figure 1) and a first open position (figure 1, when #2 is pressed down against spring #9 and lifts off of #4) where the first valve closing part is spaced a part from the first valve seat for opening the fluid path (figure 1, #2 moves off of #4);
the first valve closing part comprises a pintle (figure 1, the pintle of needle #2) and a valve surface corresponding to the first valve seat (figure 1, the noted valve surface adjacent that of the first valve seat at #4)
a flow calibration ring fixed to the housing (figure 1, the element beneath #71 and above #70), wherein the flow calibration ring surrounds the needle (figure 1, surrounding #2) leaving a flow gap (figure 1, space about #2 and within the noted ring) in between, and a front face of the flow calibration ring (figure 1, the face of the noted ring facing #70) ; and
a stopping part fixed at the needle (figure 1, #72). However, Moser fails to disclose a second valve seat and a second valve closing part movable by the needle between a second closed position where the second valve closing part is in contact with the second valve seat for closing the fluid path and a second open position where the second valve closing part is spaced apart from the second valve 
Moser further fails the pintle including a first hollow cylindrical portion surrounding a first axial end of the needle, a second hollow cylindrical portion extending beyond the first axial end of the needle. Further, with respect to claim 1, Moser does not disclose the flow continuity for a flowing gas when the flow calibration ring and the stopping part are in physical contact. 
Bormann, discloses, paragraph 0030 and figure 5, that the element #5 and that of #4 are closed and the gap between them is closed with restoring to that being a spring element. Noting that such closure happens as the two elements are closed due to pressure of a magnetic force and open due to a spring force.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the element #72 of Moser engages the noted flow calibration ring in the maximum lift of the needle as disclosed by Bormann, as the magnetic force applied to move the ring would stop when two surfaces contact each other (72 being the only surface of the ring moving downward as #70 is far above that of #3 compared to 72 and the noted ring) and the spring force raises the needle up seating the valve of #4. This is the understood function of the injector of Moser, as is made obvious by Bormann.
Jaegle discloses, figure 15, a second valve seat (figure 15, #8, with a the noted seal #7 between the sealing surface and the valve #3) and a second valve closing part (figure 15, the extruded part of #3
that projects out and comes in contact with #7) movable by the needle between a second closed position (shown in figure 15) where the second valve closing part is in contact with the second valve 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second valve seat as disclosed by Jaegle and the second valve closing part which closes and opens with respect to the second valve seat into Moser, allowing the injector of Moser to have both minimal and maximum desired fuel injection quantities per injection cycle. With regards to claim 16, Jaegle discloses the sealing ring mounted between the second valve seat and second valve closing part for effectively sealing the two, the noted combination placing the sealing ring on that of the flow calibration ring of Moser, which the bottom side of the ring forms the second valve seat and incorporates the sealing ring.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the pintle including a first hollow cylindrical portion surrounding a first axial end of the needle, a second hollow cylindrical portion extending beyond the first axial end of the needle as a matter of design choice of the needle valve of the device. MPEP 2114.04 discloses that a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration of the claimed device was significant to utilize such a claimed configuration of the first and second hollow cylindrical portions as claimed. The application gives no criticality for the limitations, and they appear from the specification to have no aspect of which they effect the functionality of the device or improve it in any way but are viewed here in as a change of shape of the needle valve. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate such through holes (slows) as disclosed by Jaegle into the device of Moser as modified, allowing for a continuous application of fuel flow into the system and thus increased fuel to be applied. By allowing fuel to flow through the ring/stopping part, it is able to continuously flow through the injector and thus apply more fluid during an open cycle.  

With respect to claim 2, Moser as modified in claim 1 discloses a first valve section including the first valve closing part and the first valve seat; wherein the first valve section comprises an outward opening valve( Moser, figure 1, the valve opens as indicated by the arrow "A").
With respect to claim 3, Moser as modified in claim 1 discloses a spring (figure 1, #9) applying a force to the needle (figure 1, as it applies a force onto#70) towards the closed position of the first valve closing part and towards the closed position of the second valve closing part (figure 1, as the spring applies its force upwards onto #70 pushing that upwards, and as modified with Jaegle, would effectively close 70 against the noted ring between 70/71) .
With respect to claim 4, Moser as modified in claim 1 discloses the first valve closing part and the first valve seat are disposed adjacent the fluid outlet (Moser, figure 1).
With respect to claim 5, Moser as modified in claim 1 discloses the first valve seat comprises a surface (figure 1, the surface at #4) surrounding an orifice (figure 1, the orifice of #8) at an axial end of the housing (figure 1, the end of #3) adjacent the fluid outlet (figure 1, the outlet where #52/5 
With respect to claim 6, Moser as modified in claim 1 discloses the second valve closing part is disposed within the housing axially spaced apart from the first valve closing part (as disclosed by Jaegle); and the spring is disposed axially between the first valve closing part and the second valve closing part (Moser's #70 being the second valve closing part as modified by Jaegle, the spring is between #70 and the bottom of #2 that abuts #4).
With respect to claim 7, Moser as modified in the rejection of claim 1 discloses a spring (figure 1, #9) applying a force to the needle towards the closed position of the first valve closing part and towards the closed position of the second valve closing part (as the spring applies the force upwards, it causes #2s lower end to abut #4, and #70 as made obvious by Jaegle closes the element above #70); and a spring washer (figure 1, #70, being a washer such that it encircles #2 and a spring washer as the spring abuts against #70) fixed at the needle (figure 1, #70fixed onto #2); wherein the spring is compressed between a shoulder formed at in the housing (figure 1, the shoulder in housing #3 where #90 is placed) and the spring washer (figure 1, #70).
With respect to claim 8, Moser as modified in the rejection of claim 7 discloses the spring washer forms the second valve closing part (figure 1, #70).
With respect to claim 9, Moser as modified in the rejection of claim 1 discloses a sealing ring (Jaegle discloses the sealing ring, #7) an; wherein either;
the is connected to the housing (Jaegle, figure 15) and provides a front face (Jaegle, figure 15, the face of #7 facing #3) facing a front face (Jaegle, figure 15, the front face of the upper stop of #3 which faces #7) of a part formed at or connected to the needle, or
the sealing ring is connected to the needle and provides a front face which is facing a front face of the inside of the housing or a front face of a part connected to an inside of the housing; and

With respect to claim 10, Moser as modified in the rejection of claim 7 discloses the stopping part is formed at or fixed to the needle at an axial side of the spring opposite the spring washer (figure 1, #72 being opposite #70 of spring #9).
With respect to claim 12, Moser as modified in the rejection of claim 1 discloses an armature (figure 1, #70) coupled to the needle by form-fit and/or force-fit (figure 1, #70as it is directly connected to #2. The method of forming the device is not germane to the issue of patentability of the device itself; therefore the limitation of how it was made (the coupling) has not been given patentable weight).
With respect to claim 13, Moser discloses an armature (figure 1, #72) connected to an armature pin (being the upper pin element of the vale adjacent #72);
wherein an axial end of the armature pin is adjacent to and uncoupled from an axial end of the needle (figure 1, as #70 is between the two) and is pressed against the axial end of the needle by the actuator unit when the actuator unit is energized (paragraph 0025).
With respect to claim 14, Moser as modified in the rejection of claim 1 discloses in the open position of the first valve closing part, the first valve closing part and the first valve seat are separated by
a first minimal axial distance (the first distance between both elements when open) and in the open position of the second valve closing part, the second valve closing part and the second valve seat are separated by a second minimal axial distance (the minimal second distance between both elements when open); and the second minimal axial distance is smaller than or equal to the first 
With respect to claim 17, Moser as modified in the rejection of claim 1 discloses a second valve section (as #70 opens outwards when force is applied to it) including the second valve closing part and the second valve seat; wherein the second valve section comprises an outward opening valve (Moser as modified by Jaegle discloses the second valve opening downward, and thus, opening outward).
With respect to claim 18, Moser as modified in the rejection of claim 7 discloses a sealing ring mounted at the spring washer and forms the second valve closing part (Jaegle discloses the noted seal #7, and being located at the spring washer which is #70 of Moser (which closes against it) and forms the second valve closing part).
With respect to claim 19, Moser as modified in the rejection of claim 1 discloses further comprising an actuator unit (figure 1, #71) when energized applying a force to the needle in an axial direction away from the closed position of the first valve closing part and away from the closed position of the second valve closing part (figure 1, as the element #71 draws #70 towards the bottom, as it works opposite the spring force to open the valve).
Response to Arguments/Amendments
	The Amendment filed (08/31/2021) has been entered. Currently claims 1-10, 12-14, and 16-19 are pending, claims 11 and 15 are cancelled, and claims 1 ad 1n6 are amended. Applicants amendments to the claims has (failed to overcome) each and every rejection previously set forth in the Office Action dated (06/24/2021). 	
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive with respect to claim 16 as amended, as the flow is still continuous when the ring and stopping part are not in physical contact. Applicant’s arguments, with respect to the rejection of claim 1 have overcome .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7546961, 9695955, and 7204434.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752